internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-117136-99 date nov legend x sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 plr-117136-99 s10 state d1 d2 d3 d4 d5 this responds to your letter dated date submitted on behalf of x in which a ruling was requested that x be given an extension of time in which to elect to treat ten subsidiaries sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 and s10 as qualified subchapter_s subsidiaries qsubs under sec_1361 of the internal_revenue_code facts sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 and s10 were incorporated under state law and are wholly owned subsidiaries of x a subchapter_s_corporation the stock of sec_1 and sec_2 was contributed to x on d1 the stock of sec_3 was contributed to x on d2 sec_4 and sec_5 first had shareholders on d3 s6 and s7 first had shareholders on d1 s8 first had shareholders on d4 s9 and s10 first had shareholders on d5 x intended to elect to treat sec_1 sec_2 s6 and s7 as qsubs as of d1 sec_3 as a qsub as of d2 sec_4 and sec_5 as qsubs as of d3 s8 as a qsub as of d4 and s9 and s10 as qsubs as of d5 but x failed to timely file the elections law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision however does not provide guidance on the manner in which the qsub election is made or the effective date of the election plr-117136-99 on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusions in the present situation the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to make elections to treat sec_1 sec_2 s6 and s7 as qsubs effective d1 sec_3 as a qsub effective d2 sec_4 and sec_5 as qsubs effective d3 s8 as a qsub effective d4 and s9 and s10 as qsubs effective d5 the elections should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-117136-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer signed paul f kugler sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
